DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
2.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
I.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “a ferromagnetic object” (line 3) refers to the limitation “a ferromagnetic object” (line 3) of claim-1, or, if it is a new limitation. 
In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid “ferromagnetic object” of claim-3 and claim-1 are the same.

4. 	Claim 4 recites the limitations “the processed output” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claims 5 and 6 are also rejected because they further limit and depend on claim 4. 

5. 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
5.1. 	The limitation “alert means” is unclear because either the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to raising “an alert”. Furthermore, the specification simply recites said “alert means” as it is in the claim and also mentions that the alert may be visual and/or audible (Page-13) and immobile (Page-4). Additionally, Figs. 8 and 10 simply depict an empty box as the “alert means”, which is not sufficient structure to perform the acquisition of the collected light function. 

6. 	Claim 8 recites the limitations “the magnetic moment” in line 2. There is insufficient antecedent basis for this limitation in the claim.

7. 	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
7.1. 	The limitation “means to detect the direction of travel of the ferromagnetic object” is unclear because either the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform the function relative to detecting “the direction of travel of the ferromagnetic object”. 
Furthermore, the specification recites that “the apparatus comprises trespass and/or motion sensors” (Page-13), which could probably perform the function relative to detecting “the direction of travel of the ferromagnetic object”. However, there is no connection between said “trespass and/or motion sensors” with said function relative to detecting “the direction of travel of the ferromagnetic object”, which makes it unclear to determine that such means refers to said “trespass and/or motion sensors”. 

8. 	Claim 17 recites the limitations “the magnetic moment” in line 2. There is insufficient antecedent basis for this limitation in the claim.

II.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9. 	Claim(s) 6 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the claim recites an “alert means” where no structure for this specific limitation is disclosed in the applicant’s specification, therefore, claim 6 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.

10. 	Claim(s) 14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the claim recites “means to detect the direction of travel of the ferromagnetic object” where no structure for this specific limitation is disclosed in the applicant’s specification, therefore, claim 14 is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function(s) and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.

Examiner’s Note
11.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 3-6 and 10-13 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keene (Pub. No.: US 2004/0135687 hereinafter mentioned “Keene”).

As per claim 1, Keene discloses:
An apparatus for detecting and screening ferromagnetic objects (Fig. 2. Also see [0064] and [0056]), comprising: 
two or more spaced apart ferromagnetic sensors (Fig. 2, see the magnetic sensors 4 and 44. Also see [0064] and [0056]) arranged to detect and screen ferromagnetic objects (see [0087] and [0056]), 
wherein when a ferromagnetic object is detected the screening (see [0087] and [0056]) is configured to be substantially independent of the sensor-object distance (Fig. 2, see the magnetic sensors 4 and 44. Also see [0064] and [0056]).

As per claim 3,  Keene discloses the apparatus of claim 1 as described above.
Keene further discloses: 
wherein the ferromagnetic sensors are arranged to measure an ambient magnetic field, and to measure a change in the ambient magnetic field associated with a ferromagnetic object moving up to and/or past the ferromagnetic sensors (see [0059] and claim-1).

As per claim 4,  Keene discloses the apparatus of claim 1 as described above.
Keene further discloses:
wherein the apparatus (Fig. 2. Also see [0064] and [0056]) comprises a signal processing means arranged in communication with the ferromagnetic sensors, and configured to produce the processed output (claim-1). 

As per claim 5, Keene discloses the apparatus of claim 4 as described above.
Keene further discloses:
wherein the apparatus (Fig. 2. Also see [0064] and [0056]) comprises an alert means (Fig. 2, see the external visual/audible alarm 24. Also see [0064]-[0065]) operable by the processed output from the signal processing means (claim-1). 

As per claim 6,  Keene discloses the apparatus of claim 5 as described above.
Keene further discloses:
wherein the signal processing means (claim-1) is configured to determine if the alert threshold has been exceeded, and further configured to send an alert output (see [0058]-[0059], [0065] and claim-10) to the alert means (Fig. 2, see the external visual/audible alarm 24. Also see [0064]-[0065]), and 
wherein the alert means raises an alert if the alert output indicates that the alert threshold has been exceeded (see [0058]-[0059], [0065] and claim-10). 

As per claim 10,  Keene discloses the apparatus of claim 1 as described above.
Keene further discloses:
wherein the ferromagnetic sensors are spaced apart by a separation distance (Fig. 2, see the magnetic sensors 4 and 44 at each side of the thoroughfare, which is the screening zone. Also see [0064] and [0056]), the separation distance defining a screening zone (see [0063]-[0064]).

As per claim 11,  Keene discloses the apparatus of claim 1 as described above.
Keene further discloses:
wherein the ferromagnetic sensors are spaced apart by a separation distance and the separation distance is the distance between a first and a second ferromagnetic sensor (Fig. 2, see the magnetic sensors 4 and 44 at each side of the thoroughfare, which is the screening zone. Also see [0064] and [0056]). 

As per claim 12,  Keene discloses the apparatus of claim 11 as described above.
Keene further discloses:
wherein the screening zone comprises an area in a plane between the first and second ferromagnetic sensors (Fig. 2, see the magnetic sensors 4 and 44 at each side of the thoroughfare, which is the screening zone. Also see [0064] and [0056]).

As per claim 13,  Keene discloses the apparatus of claim 1 as described above.
Keene further discloses:
wherein the apparatus (Fig. 2. Also see [0064] and [0056]) is configured to screen people or objects in a controlled space (see [0038]. The claimed “controlled space” is the MRI-room of Keene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim(s) 14 are/is rejected under 35 U.S.C. 103 as being unpatentable over Keene in view of Keene et al (Pub. No.: US 2015/0279189 hereinafter mentioned as “Keene_354”).

As per claim 14,  Keene discloses the apparatus of claim 1 as described above but does explicitly disclose that said apparatus comprises
means to detect the direction of travel of the ferromagnetic object, or person carrying the ferromagnetic object.
However, Keene_354 further discloses:
wherein the apparatus comprises means to detect the direction of travel of the ferromagnetic object, or person carrying the ferromagnetic object (see [0016], [0018] and/or [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “means to detect the direction of travel of the ferromagnetic object, or person carrying the ferromagnetic object” disclosed by Keene_354 into Keene, with the motivation and expected benefit related to improving the system and measurements by modifying the operation of the alarm dependent on the approaching direction and also determining the zone where the object is coming from (Keene_354, Paragraph [0016]), and further by reducing false alarm from the audible and visual warning devices (Keene, Abstract).
Furthermore, Keene states that “it should be understood by those skilled in the art that various changes and modifications may be made therein without departing from the spirit and scope” (Keene, Paragraph [0088]).

Allowable Subject Matter
14. 	Claim(s) 2, 7 and 9 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	The following is an examiner's statement of reasons for the objection: 

16. 	Regarding claim 2, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
two or more spaced apart ferromagnetic sensors, the ferromagnetic sensors arranged to measure a magnetic field associated with a ferromagnetic object moving up to and/or past the ferromagnetic sensors, to produce measurement signals,
wherein the apparatus is configured to process the measurement signals to give a processed output, 
wherein the processing comprises compensating for a non-linear decrease in the strength of the magnetic field produced by the ferromagnetic object with increased object-sensor distance, and
wherein the apparatus is arranged to produce an alert if the processed output exceeds an alert threshold. 

	Claim(s) 9 depends and also further limits claim 2, therefore, they would also be allowable.

17.	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
two or more ferromagnetic sensor spaced apart by a separation distance, the ferromagnetic sensors adapted to measure an ambient magnetic field and to produce a corresponding measurement signal;
a signal processing means arranged in communication with the ferromagnetic sensors, and an alert means operable by an alert output from the signal processing means, and wherein:
the signal processing means is configured to identify temporal variations in the measurement signals, the variations associated with the magnetic field produced by
the ferromagnetic object moving up to and/or past the ferromagnetic sensors, and in which the signal processing means is configured to at least process the measurement signals to compensate for a non-linear decrease in the strength of a magnetic field produced by the ferromagnetic object with increased object-sensor distance, and to produce a processed output,
wherein the apparatus is arranged to produce an alert if the processed output exceeds an alert threshold, exceeding the threshold indicative of the presence of a suspicious ferromagnetic object approaching and/or passing the ferromagnetic sensors. 

18.	Claims 8 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

19.	The following is an examiner's statement of reasons would be allowable: 
	
20. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein processing the measurement signals comprises determining the magnetic moment, or value corresponding to or proportional to the magnetic moment, of the ferromagnetic object approaching or passing the ferromagnetic sensors,
and wherein the apparatus is arranged to produce an alert if the magnetic moment, or value corresponding to or proportional to the magnetic moment, exceeds an alert threshold. 

21. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the processed output corresponds to, and/or is proportional to, the magnetic moment of the screened object. 
	
Reasons for Allowability / Allowable Subject Matter
22. 	Claims 15, 16, 18 and 19 are allowed. 

23.	The following is an examiner's statement of reasons for allowance:
 
24. 	Regarding claim 15, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
(c) processing the measurement signals to compensate for a non-linear decrease in the strength of a magnetic field produced by the ferromagnetic object with increased object-sensor distance, and to produce a processed output.

25.	Claims 16, 18 and 19 are allowed due to the fact that they further limit and depend on claim 15.

26.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claim. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter.

27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Andra (Pub. No.: US 2008/0136408) teaches “An approximate calculation shows that the Z component of the stray field is proportional to the product of the square object diameter and the primary field strength and decreases with a numerically calculable function of the distance. As the primary field strength can be changed at the position of the object while the object diameter remains constant, it is possible to determine (e.g. by varying the zero crossing of the primary field) first the distance a and then, on the basis of the known value of a, the object diameter. An appropriate adjustment of the zero crossing of the primary field has the effect that an object positioned in a certain depth does not actually generate a stray field whereas an object positioned deeper exhibits a stray field that can be measured” (Paragraph [0039]).
b)	Hull (Pub. No.: US 2008/0255779) teaches that “The detection range for sensor 18 is a complex function of field strength (which increases with increasing line voltage, decreases with increasing line-to-target distance, and varies with the geometry of the local environment), the size of the object, and the relative geometry of the power lines, target, and sensor” (Paragraph [0042]).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867